 
EXHIBIT 10.3
 
SHAREHOLDER LOCK-UP AGREEMENT

 
THIS AGREEMENT (this “Agreement”) is dated as of June ___, 2010 (the “Effective
Date”) by and between Bacterin International Holdings, Inc., f/k/a K-Kitz, Inc.,
a Delaware corporation (the “Company”), and the persons set forth on the
signature pages hereto (each a “Management Shareholder” and collectively, the
“Management Shareholders”).  Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Subscription Agreement (as
defined below).


WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”) pursuant to which Bacterin International Inc., a Nevada
corporation (“Bacterin”), will become a wholly-owned subsidiary of the Company
(the “Reverse Merger”) and, contingent upon the closing of the Reverse Merger,
the Investors have agreed to acquire from the Company (the “Offering”), either
for cash or upon conversion of certain existing promissory notes (“Bridge
Notes”) of Bacterin, (i) shares of the Company’s common stock (the “Common
Stock”) and (ii) warrants (“Warrants”) to purchase additional shares of the
Common Stock, subject to the terms and conditions set forth in a Subscription
Agreement entered into between Bacterin and each of the Investors in connection
with the Offering (the “Subscription Agreement” and such transaction, the
“Financing Transaction”); and


WHEREAS, in order to induce the Company and the Investors to enter into the
Financing Transaction, the Management Shareholders have agreed not to sell any
shares of the Company’s Common Stock that such Management Shareholders presently
own on the date hereof, or may acquire on or after the date hereof, except in
accordance with the terms and conditions set forth herein (collectively, the
“Lock-Up Shares”).
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
1.            Restriction on Transfer; Term. Each Management Shareholder hereby
agrees with the Company that such Management Shareholder will not offer, sell,
contract to sell, assign, transfer, hypothecate, gift, pledge or grant a
security interest in, or otherwise dispose of, or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition of (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise, directly or indirectly) (each, a
“Transfer”), any of the Lock-Up Shares and shall not Transfer such shares until
the one year anniversary of the Effective Date; provided, however, that (a) the
restrictions set forth in this Section 1 shall not apply to any Common Stock or
Warrants (or any shares of common stock underlying the Warrants) acquired by a
Management Shareholder in the Offering which would otherwise constitute Lock Up
Shares and (b) Guy Cook shall be permitted to hypothecate, pledge and grant a
security interest in up to 5,000,000 of his Lock Up Shares (excluding any shares
of Common Stock he may acquire in the Offering which are not subject to this
Section 1 pursuant to section 1(a) above) as collateral for borrowed funds used
to acquire shares of Common Stock and warrants in the Offering and, if such
collateral is executed against, shall be permitted to assign and transfer such
Lock Up Shares to the secured party free of any restrictions set forth herein.
 

--------------------------------------------------------------------------------


 
2.            Ownership. During the Lock-Up Period, the Management Shareholders
shall retain all rights of ownership in the Lock-Up Shares, including, without
limitation, voting rights and the right to receive any dividends that may be
declared in respect thereof, except as otherwise provided in the Subscription
Agreement or the other documents to be entered into in connection with the
Offering whereby any benefits, rights, title or otherwise shall inure to the
Investors.


3.            Company and Transfer Agent. The Company is hereby authorized and
required to disclose the existence of this Agreement to its transfer agent. The
Company and its transfer agent are hereby authorized and required to decline to
make any transfer of the Common Stock if such transfer would constitute a
violation or breach of this Agreement.
 
4.            Notices. All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by electronic mail
or facsimile transmission, on the business day of such delivery if sent by 6:00
p.m. in the time zone of the recipient, or if sent after that time, on the next
succeeding business day (as evidenced, in the case of facsimile transmissions by
the printed confirmation of delivery generated by the sending party’s telecopier
machine). If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 4), or the refusal to accept
same, the notice, demand, consent, request, instruction or other communication
shall be deemed received on the second business day the notice is sent (as
evidenced by a sworn affidavit of the sender). All such notices, demands,
consents, requests, instructions and other communications will be sent to the
following addresses or facsimile numbers as applicable.
 
If to the Company:


Mr. Guy S. Cook
Chief Executive Officer and President
Bacterin International, Inc.
600 Cruiser Lane
Belgrade, MT  59714
Fax:
 

--------------------------------------------------------------------------------


 
With a copy to:
Greenberg Traurig, LLP
1200 17th Street, Suite 2400
Denver, CO 80202
Attn: C. Ben Huber
Fax: (720) 904-7686


If to the Investors, to the addresses listed on Schedule I hereto:


With a copy to:


Gregory J. Osborn
Managing Partner, Co-Founder
Middlebury Group, L.L.C.
170 East Ridgewood Ave.
Ridgewood NJ 07450
Fax: (646) 514-3980


If to the Management Shareholders, to such Management Shareholder c/o of the
Company at the address set forth above, or to such other address as any party
may specify by notice given to the other party in accordance with this Section
4.
 
5.            Amendment. This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto following the prior written consent of Investors holding a majority of
the shares of Common Stock acquired in the Offering through purchase or
conversion.
 
6.            Entire Agreement. This Agreement contains the entire understanding
and agreement of the parties relating to the subject matter hereof and
supersedes all prior and/or contemporaneous understandings and agreements of any
kind and nature (whether written or oral) among the parties with respect to such
subject matter.


7.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed in that state, without regard to any of its principles
of conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.
 
8.            Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, AND EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY OBJECTION TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT
SERVICE OF ANY SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH
SUIT, ACTION OR OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN
SECTION 4.
 

--------------------------------------------------------------------------------


 
9.            Severability. The parties agree that if any provision of this
Agreement be held to be invalid, illegal or unenforceable in any jurisdiction,
that holding shall be effective only to the extent of such invalidity, illegally
or unenforceability without invalidating or rendering illegal or unenforceable
the remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.
 
10.            Binding Effect; Assignment. This Agreement and the rights and
obligations hereunder may not be assigned by any Management Shareholder without
the prior written consent of the Company and Investors holding a majority of the
shares of Common Stock acquired in the Offering through purchase or conversion.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
 
11.            Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.
 
12.            Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, by
facsimile or other electronic transmission, each of which when executed shall be
deemed to be an original, and all of which, when taken together, shall
constitute one and the same document. This Agreement shall become effective when
one or more counterparts, taken together, shall have been executed and delivered
by all of the parties hereto.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO LOCK-UP AGREEMENT]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.
BACTERIN INTERNATIONAL
HOLDINGS, INC., f/k/a K-KITZ, Inc.
   
By:
  
 
Name: Guy Cook
 
Title: President and CEO
   
SHAREHOLDER
   
By:
    
 
Name: Guy Cook
   
SHAREHOLDER
   
By:
    
 
Name: Kent Swanson
   
SHAREHOLDER
   
By:
  
 
Name: Ken Calligar
   
SHAREHOLDER
   
By:
  
 
Name: Mitch Godfrey
   
SHAREHOLDER
   
By:
  
 
Name: Jesus Hernandez
   
SHAREHOLDER
   
By:
  
 
Name: Darrel Holmes
   
SHAREHOLDER
   
By:
 
 
Name: John P. Gandolfo

 

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO LOCK-UP AGREEMENT CONTINUED]


SHAREHOLDER
 
   
Name: Daniel Frank
 
SHAREHOLDER
 
  
Name: Gary Simon

 

--------------------------------------------------------------------------------


 